Citation Nr: 0628588	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  04-39 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO). In that rating 
decision the continued the assigned 50 percent disability 
rating for PTSD.  The veteran perfected an appeal of this 
issue.

In October 2005, a video hearing before the undersigned 
Veterans Law Judge was held at the Muskogee, Oklahoma RO.  A 
transcript of this hearing is of record.  The veteran 
submitted additional evidence during the hearing for the 
Board's consideration accompanied by a waiver of initial 
consideration by the agency of original jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran filed a claim for an increased rating in 
September 2003.  As noted above, in January 2004 the RO 
continued the assigned 50 percent disability rating for PTSD.  
In a July 2005 rating decision, the RO awarded a temporary 
total disability rating for PTSD effective from May 10, 2005 
pursuant to 38 C.F.R. § 4.29, with a return to the 50 percent 
rating following discharge from the hospital, effective July 
1, 2005.  

In conjunction with this claim the veteran reported for a VA 
examination in November 2003.  The veteran's VA outpatient 
treatment records from June 2003 to April 2005 reveal that he 
was assigned a Global Assessment of Functioning (GAF) scores 
ranging to 60.  In May 2005, the veteran was admitted into a 
VA facility to participate in an inpatient treatment program 
for PTSD.  The veteran's records from the inpatient treatment 
program include a diagnosis of severe depression, and chronic 
PTSD, and the veteran was assigned a GAF score of 45.  
Treatment records following this hospitalization do not 
provide sufficient information to determine the current 
severity of the veteran's disability.  Thus, an additional 
examination is necessary to determine the current status of 
his disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.

Ongoing medical records should also be obtained. 38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with VCAA notice of what type of information and 
evidence was needed to substantiate his claim for an 
increased rating, but he was not provided with notice of the 
type of evidence necessary to establish an effective date for 
the disability on appeal should an increased rating be 
granted.  Thus, on remand the RO should provide corrective 
notice pursuant to Dingess.  
      
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that an effective date 
will be assigned if an increased rating is 
awarded, to include an explanation as to 
the information or evidence needed to 
establish such, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient or 
outpatient treatment records, to include 
those from the VA clinic in Oklahoma City, 
as well as Vet Center records from 
Oklahoma City, subsequent to August 2005, 
should be obtained and incorporated in the 
claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
claims folder.  In addition, the veteran 
and his representative should be informed 
of any such problem.

3.  The veteran should then be afforded an 
additional VA psychiatric examination in 
order to more accurately determine the 
current severity of his service-connected 
post-traumatic stress disorder.  The 
claims folder must be made available to 
and reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.

As regards the requested examination, all 
pertinent symptomatology and findings 
related to PTSD should be reported in 
detail.  The examiner should provide a 
Global Assessment of Functioning score for 
the veteran's PTSD.

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the claim for an increased rating for PTSD 
remains denied, the appellant and 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


